956 F.2d 1162
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.Edward W. MURRAY, individually and as Director, Commonwealthof Virginia Department of Corrections;  UnknownDefendants, Defendants-Appellees.
No. 91-6144.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1992.Decided March 11, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-91-82-R)
Frank Ervin Altizer, Jr., appellant pro se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Va., for appellee.
W.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Frank Altizer, Jr. appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion for reconsideration.*  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion when it denied Altizer's motion.   Accordingly, we affirm on the reasoning of the district court.   Altizer v. Murray, No. CA-91-82-R (W.D.Va. Aug. 1, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Altizer asserts that he filed a timely notice of appeal of the dismissal of his 42 U.S.C. § 1983 (1988) complaint.   No evidence of this notice of appeal is present in the record.   Assuming arguendo, that a timely notice of appeal was filed, a review of the record demonstrates that such an appeal is without merit